ORDER
PER CURIAM.
Jerome Watson, Defendant, appeals the judgment entered pursuant to his jury conviction for second degree burglary and stealing over $150. The trial court sentenced him to concurrent terms of 381 days. We have reviewed the briefs of the parties and the record on appeal and find sufficient evidence to support the jury convictions. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993). An extended opinion would serve no jurisprudential purpose. Rule 30.25(b). We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).